Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 11 December 2020. A second Non Final Office Action is set forth below.
 
                                                 CLAIMS UNDER EXAMINATION
           Claims 25, 30-34 and 42 are pending and have been examined on their merits.

                                                               PRIORITY
Acknowledgement of Provisional Application 61/561737, filed on 18 November 2011, is made.

WITHDRAWN REJECTIONS
Applicant's arguments, filed 11 December 2020, have been fully considered. The rejection of claims 25, 30, 34 and 42 under pre-AIA  35 U.S.C. 102b and claims 31-33 under pre-AIA  35 U.S.C. 103(a) have been withdrawn.

NEW REJECTIONS
New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 30-34 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites a method of treating a subject with “low blood oxygen content”. The term "low" in claim 25 is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. Claims 30-34 and 42 are included in this rejection because they depend on claim 25.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 30, 34 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaney et al. (previously cited; How Can Hyperbaric Oxygen Contribute to Treatment. The Physician and Sports Medicine 29(3) 2001) pages 1-8) as evidenced by Dang et al. (previously cited; Cancer-associated IDH1 mutations produce hydroxyglutarate. Nature 2009 December 10: 462(7274): 1-18), Dang et al. (previously cited; Methods and Compositions For Cell Proliferation Related Disorders. WO 2010/105243 16 September 2010) and Intlekofer et al. (Hypoxia Induces Production of L-2-Hydroxyglutarate. Cell Metab. 2015 August 4; 22(2): 304–311).


Delaney teaches “hyperbaric oxygen (HBO2) is used in a sports medicine setting to reduce hypoxia and edema” (page 1, first sentence). Delaney states HBO2 is an effective treatment for crush injuries and other acute traumatic ischemias because it alleviates hypoxia and reduces ischemia (page 4, “Which Sports Injuries Respond to HBO2?). In a hypoxic milieu, fibroblasts are unable to synthesize collagen, and osteoclasts are unable to lay down new bone. Collagen deposition, wound strength, and the rate of wound healing are affected by the amount of available oxygen. Ischemic areas of wounds benefit most from the increased delivery of oxygen. HBO2 increases tissue levels of oxygen, allowing for fibroblasts and osteoclasts to function
appropriately (last paragraph page 3 bridging page 4). A person with hypoxia is broadly interpreted to have low blood oxygen content. Therefore Delaney teaches a sports medicine patient with low blood oxygen content can be treated by administering HBO2 (hence, supplemental oxygen therapy).

It is noted the Instant Specification discloses increased levels of 2HG are the result of a hypoxic (low blood oxygen) environment ([0024]). As evidenced by the post-filing reference Intlekofer et al. (soley relied on to demonstrate inherency), under conditions of oxygen limitation, mammalian cells selectively produce L-2HG (see page 1, summary). Intlekofer teaches “Hypoxia-induced L-2HG is not mediated by IDH1 or IDH2, but instead results from promiscuous substrate usage primarily by lactate 

As evidenced by Dang et al., a patient with a high grade glioma has an IDH1 mutation that result in a new ability of the enzyme to catalyze the NADPH-dependent reduction of α-ketoglutarate to R(−)-2-hydroxyglutarate (2HG) (first paragraph, page 1). As evidenced by Dang (WO) a patient with a glioma has a mutation in the IDH2 allele (page 14, second paragraph). As evidenced by Dang, patients with 2-hydroxyglutaricaciduira have a 2HG dehydrogenase deficiency causing 2HG accumulation in the brain (second paragraph, page 117). Because the patients disclosed by Delaney do not have these disorders, they are not interpreted to have the claimed mutations. Further, Delaney does not teaches patients with hypoxia have the mutations recited in claim 25.

Delaney teaches a person with low levels of oxygen. While Delaney does not teach the amount of 2-HG increase, as evidenced by the instant specification and Intlekofer, increased levels of 2HG are inherent to a hypoxic environment. Therefore it is Examiner’s position 2-HG would inherently increase in the hypoxic subjects disclosed by Delaney because they have a low oxygen levels.

Although Delaney does not teach the amount of 2HG increase, it would have been obvious to provide supplemental oxygen to a patient with low blood oxygen regardless of the measured amount of 2HG. Delaney teaches a hypoxic milieu impairs the ability of 2 (supplemental oxygen therapy) increases tissue levels of oxygen, allowing for fibroblasts and osteoclasts to function appropriately. Regardless of the levels of assayed 2HG, one of ordinary skill would administer supplemental oxygen to a subject with low blood oxygen levels to improve collagen deposition, wound strength and wound healing. The skilled artisan would use a treatment that is known to be effective in treating hypoxia in order to treat a subject with low blood oxygen levels. One would have had a reasonable expectation of success since Delaney teaches hyperbaric oxygen alleviates hypoxia. Thus, a skilled artisan would provide supplemental oxygen for the advantages taught by Delaney, regardless of how much 2HG increased by, i.e. assaying the amount of 2HG increase prior to supplementing the oxygen to treat the patient. Absent a showing of criticality, one would administer supplemental oxygen to a patient with any level of 2HG since it is known 2HG levels increase in a hypoxic environment. Furthermore, since low level of oxygen inherently increase 2HG, the patient would be a patient  “determined to have elevated 2HG.” 

The following is noted from the MPEP:

MPEP 2124 Exception to the Rule That the Reference Must be Prior Art 

In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. 

claim 25).

Claim 30 recites the level of 2HG is elevated at least 3-fold. A subject that has an elevated 2HG level at least 3-fold is interpreted to have low blood oxygen content. As set forth above, Delaney does not teach how elevated 2HG is. It would have been obvious to provide supplemental oxygen to a patient with low blood oxygen on the grounds set forth in the rejection of claim 25. Delaney teaches a hypoxic milieu impairs the ability of fibroblasts to synthesize collagen and the ability of osteoclasts to lay down new bone. Regardless of the levels of assayed 2HG, one of ordinary skill would administer supplemental oxygen to a subject with low blood oxygen levels to improve collagen deposition, wound strength and wound healing. Absent a showing of criticality, one would use supplemental oxygen to a patient with any level of 2HG since it is known 2HG levels increase in a hypoxic environment. The skilled artisan would use a treatment that is known to be effective in treating hypoxia in order to treat a subject with low blood oxygen levels. One would have had a reasonable expectation of success since Delaney teaches hyperbaric oxygen is effective in treating patients with low oxygen levels. Therefore claim 30 is included in this rejection (claim 30).

Claim 34 is directed to how 2HG is measured. Dang (2009) is also used as prior art in the rejection of claim 34 because it teaches 2HG can be measured using liquid chromatography-mass spectrometry (page 2, second paragraph). Therefore claim 34 is included in this rejection (claim 34).

claim 42).

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 11 December 2020 are acknowledged. The Applicant alleges the Office Action impermissibly relies on teachings of the present specification to reject the claims as allegedly anticipated by Delaney. The arguments state that when properly considered, Delaney fails to disclose each and every element as set forth in the claims. The Applicant alleges the rejection cites claim 25 to show that patient characteristics not disclosed in Delaney are inherent, thereby impermissibly relying on teachings of the present specification. The Applicant argues the rejection applies the Dang references in a manner that is inconsistent with their disclosures and relies upon the teachings of the present specification. It is alleged that Delaney does not disclose:
i)    to administer supplemental oxygen therapy when the subject has been determined to have a level of 2-hydroxyglutarate that is elevated at least two-fold in a sample from the subject compared to a control level derived from a population of normoxic subjects; 
 ii)    that the subject does not have a neomorphic gain-of-function mutation in IDH1, as recited in claim 25;
iii)    that the subject does not have a neomorphic gain-of-function mutation in IDH2, as recited in claim 25; and/or
iv)    that the subject does not have a loss-of-function mutation in 2HG dehydrogenase, as recited in claim 25.

The arguments state the rejection applies Dang 2009 and Dang 2010 in a manner that rests on the teachings of the present specification that is impermissible. The Applicant argues the Dang references disclose the excess 2HG observed in patients is caused by the claimed disorders/mutations. The arguments state while the rejection concludes that the patients in Delaney do not have these disorders/mutations, no rationale is provided as to why the patients in Delaney would still have excess 2HG. 

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the rejection uses impermissible hindsight reasoning. New grounds of rejection have been set forth above.
While the Applicant argues reliance on the claim language is impermissible hindsight reasoning, the MPEP teaches the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation (MPEP 2143.03). Examiner has used the broadest reasonable interpretation of the claims to make the rejections set forth above. The preamble of claim 25 is directed to “a method of treating a subject with low blood oxygen content”. 

The deficiency of Delaney is that it does not teach the assayed level of 2HG. As evidenced by the Instant Specification and the post-filing reference Intelkofer et al., increased levels of 2HG are inherent to hypoxic environments. Because Delaney teaches a hypoxic environment, increased levels of 2HG would be inherent. As set forth above, one would administer supplemental oxygen to a patient with low blood oxygen levels since Delaney teaches doing so improves collagen deposition, wound strength and wound healing. The skilled artisan would use a treatment that is known to be effective in treating hypoxia in order to treat a subject with low blood oxygen levels. Absent a showing that a two-fold increase in 2HG is critical, one of ordinary skill would administer supplemental oxygen to a subject with low blood oxygen levels to provide the effects recited above.

The Applicant argues the prior art does not teach a patient which does not have the mutations recited in claim 25. The use of the phrase “and/or” is interpreted to mean the patient can meet either limitation iii or iv, and is not required to meet both limitations. Examiner notes the claims do not recite the phrase “and/or”. The claim recites the subject does not have a neomorphic gain-of-function mutation in IDH2 and does not 

Therefore Applicant’s Invention rendered obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaney et al. as evidenced by Dang et al. (2009), Dang et al. (2010) and Intelkofer et al. as recited in the rejection of claim 25, and further in view of Sytsma et al. (previously cited; The Basics of Experimental Design [A Quick and Non-Technical Guide] 2009 pages 1-11).


Claim 25 is rejected on the grounds set forth above.

As set forth above, the hypoxic patients disclosed by Delaney are interpreted to have an elevated level of 2-HG. While Delaney teaches patients with low blood oxygen are 

Sytsma is directed to research experimental design. The art teaches experimental design is a planned interference in the natural order of events by the researcher. The art teaches there is more than just observation or measurement of a natural event. A selected condition or a change (treatment) is introduced. Observations or measurements are then planned to illuminate the effect of any change in conditions (page 1, second paragraph).

It would have been obvious to combine the teachings of the prior art to repeat the assay for hypoxia following supplemental oxygen therapy. One would have been motivated to do so since Sytsma teaches a part of experimental design comprises measuring if a treatment causes an effect in a given condition. One would have had a reasonable expectation of success since Sytsma teaches measurements can be made before and after treatment to determine the effect of said treatment. It would have been obvious to a skilled artisan to assay any biomarker known to indicate low oxygen level to see if the treatment was effective since the art already teaches repeating an assay to see the effect of a treatment. One would have expected similar results since Delaney discloses a method of treating a subject with a therapy to improve a condition, and Sytsma is directed to a method of studying the effect of a therapy in a subject with a condition. Therefore claim 31 is included in this rejection as claimed (claim 31).



Because Delaney teaches supplemental oxygen is administered to a patient with low blood oxygen, and the specification indicates a patient with low blood oxygen would inherently have elevated levels of 2HG, administration of supplemental oxygen would be expected to reduce the levels of 2-HG by at least one-fold and two-fold compared to pre-treatment levels. Therefore claims 32-33 are included in this rejection (claims 32-33).

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 11 December 2020 are acknowledged. The Applicant traverses the present rejection for at least the reasons discussed above with respect to Delaney, Dang 2009, and Dang 2010. Applicant further submits that Sytsma cannot cure the deficiencies of Delaney, Dang 2009, and Dang 2010.

EXAMINER’S RESPONSE
The arguments are not persuasive. The response made by Examiner above is reiterated.

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653                                                                                                                                                                                             /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653